Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 1 of 15            FILED
                                                                       2020 Apr-03 PM 03:54
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 2 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 3 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 4 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 5 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 6 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 7 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 8 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 9 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 10 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 11 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 12 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 13 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 14 of 15
Case 5:19-cv-00750-MHH-HNJ Document 14-1 Filed 04/03/20 Page 15 of 15
